DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on August 26, 2021.
Claims 1, 9-13 and 18 have been amended.
Claims 1-18 have been examined and are pending.

Response to Amendments
In view of Applicants' replacement sheet for Fig. 7, the objection to the drawings is withdrawn.
In view of Applicants' replacement paragraphs, the objection to the specification is withdrawn.
In view of Applicants' amendments, the objection to the claims is withdrawn.
In view of Applicants' amendments, the rejection under 35 USC § 112 is withdrawn.
In view of Applicants' amendments, the rejection under 35 USC § 101 is withdrawn.

Response to Arguments
Applicants have argued that Ferrao does not teach or suggest certain amended features recited by the independent claims (Remarks, pages 15-16). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060168555 A1 - hereinafter "Ferrao", in view of US 20190050208 A1 - hereinafter "Pandey".

With respect to claim 1, Ferrao teaches,
In a development device, a method of generating a backend application for execution by a server device, comprising: - A computer containing model version repository 220, application generator 222, source code compiler 225 and deployment service 227 is interpreted as the development device [0053]; Fig. 7.
receiving, by the development device, ontology information associated with an enterprise domain, - "The process starts by retrieving a model description document 221 (ontology information) from the model repository 220 and providing that document 221 to the application generator 222." [0126]; Fig. 7. "Generally speaking, a model is a computerized representation in which each element in the representation corresponds to an element or concept in a given domain." [0007]; the ontology information including syntactic information and semantic information, - "In one embodiment, the model description 102 document (ontology information) is structured using XML (eXtensible Markup Language)." [0058]. "As a demonstrative example, the XML below contains some elements that can be found in a model syntactic information and semantic information; the syntactic information defining aspects of a domain - "Generally speaking, a model is a computerized representation in which each element in the representation corresponds to an element or concept in a given domain." [0007]. Models include attributes [0089].
applying, by the development device, a metaprogramming engine to the ontology information to generate the backend application; and - "The application generator 222 is responsible for parsing the XML content of the model description 221 document (ontology information) into an internal representation. From there on, the application generator 222 applies a series of built-in generation rules and templates that directly support the translation of the model element definitions into source code of a corresponding executable program 223." [0126]; Fig. 7. "Right after generating the source code of executable program 223, a native source code compiler 225 (metaprogramming engine) is used to create the executable binary files 226 (backend application) that actually implement the computer software system behavior in a format that can be hosted and managed by an application server system 229." [0128]
forwarding, by the development device, the backend application to the server device. - "Once the executable binary files 226 are generated, a deployment service 227 is used to execute all steps of transferring, installing and configuring for execution the executable binary files 228 (backend application) into the application server system 229." [0130]; Fig. 7. 
Ferrao does not explicitly teach and the semantic information being derived from the syntactic information.

"Some embodiments described herein provide a system to run a source program. The system receives a source program with derived variables and/or derived functions. The system first performs syntax and semantic analysis on the received source program, and subsequently generates executable code." (Abstract)
"For instance, in a nested document, such as the one defined by XML or HTML, the style properties (for instance, font size) of a document element (for instance, a paragraph) may be derived from its parent element (for instance, a section). A document rendering system may look for the font size of the paragraph element in the data structure for the paragraph element. If the font size is not defined in the paragraph element, the document rendering system may search for the value of the font size in the parent element of the paragraph element. In this example, the font size of the paragraph element is defined within the context of the paragraph's element's relationship with the parent section element. As the style properties of the parent element changes, the style properties of the child element changes as well. Also, if the parent of the child element changes, its font size property changes as well." [0032]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao with Pandey's teachings because doing so would provide Ferrao's system with the ability to facilitate the discovery of domain objects using relation expressions, as suggested by Pandey [0085][0100].

With respect to claim 9, Ferrao teaches,
An enterprise system, comprising: - Fig. 7.
a server device having a controller comprising a memory and a processor; and - "application server system 229" (Fig. 7)
a development device - A computer containing model version repository 220, application generator 222, source code compiler 225 and deployment service 227 is interpreted as the development device [0053]; Fig. 7; disposed in electrical communication with the server device, the development device having a controller comprising a memory and a processor; - "Each of the identifiable software components can be executed by the same or distinct processors communicating across a distributed network of computers, or some combination." [0053]
wherein the development device is configured to: receive ontology information associated with an enterprise domain, - "The process starts by retrieving a model description document 221 (ontology information) from the model repository 220 and providing that document 221 to the application generator 222." [0126]; Fig. 7. "Generally speaking, a model is a computerized representation in which each element in the representation corresponds to an element or concept in a given domain." [0007]; the ontology information including syntactic information and semantic information, - "In one embodiment, the model description 102 document (ontology information) is structured using XML (eXtensible Markup Language)." [0058]. "As a demonstrative example, the XML below contains some elements that can be found in a model description document 102." [0089]. "Each "Attribute" is defined by: a name, which is unique to the "Entity"; an id that is virtually unique to the entire "Model" universe; and a data type that defines a constraint to the type of data that can be stored in the database column corresponding to the Attribute." [0094]. Different attributes are interpreted as syntactic information and semantic information; the syntactic information defining aspects of a domain - "Generally speaking, a model is a computerized representation in which each element in the representation corresponds to an element or concept in a given domain." [0007]. Models include attributes [0089].
apply a metaprogramming engine to the ontology information to generate the backend application, and - "The application generator 222 is responsible for parsing the XML content of the model description 221 document (ontology information) into an internal representation. From there on, the application generator 222 applies a series of built-in generation rules and templates that directly support the translation of the model element definitions into source code of a corresponding executable program 223." [0126]; Fig. 7. "Right after generating the source code of executable program 223, a native source code compiler 225 (metaprogramming engine) is used to create the executable binary files 226 (backend application) that actually implement the computer software system behavior in a format that can be hosted and managed by an application server system 229." [0128]; Fig. 7.
forward the backend application to the server device; and - "Once the executable binary files 226 are generated, a deployment service 227 is used to execute all steps of transferring, installing and configuring for execution the executable binary files 228 (backend application) into the application server system 229." [0130]; Fig. 7.
the server device is configured to: execute the backend application received from the development device to generate a backend document. - "Once the executable program 109 (backend application) and the database 111 are available on the model processing system 99, respectively in the target application server system 108 and the relational database system 110, the application server system 108 can handle requests from end-users 107, for example, using a Hyper Text Transfer Protocol (HTTP) client 112, typically a Web Browser. This means that the backend document) that are hosted in an application server system 108 and served via HTTP to a client 112." [0063]
Ferrao does not explicitly teach and the semantic information being derived from the syntactic information. 
However, in analogous art for software development, Pandey teaches:
"Some embodiments described herein provide a system to run a source program. The system receives a source program with derived variables and/or derived functions. The system first performs syntax and semantic analysis on the received source program, and subsequently generates executable code." (Abstract)
"For instance, in a nested document, such as the one defined by XML or HTML, the style properties (for instance, font size) of a document element (for instance, a paragraph) may be derived from its parent element (for instance, a section). A document rendering system may look for the font size of the paragraph element in the data structure for the paragraph element. If the font size is not defined in the paragraph element, the document rendering system may search for the value of the font size in the parent element of the paragraph element. In this example, the font size of the paragraph element is defined within the context of the paragraph's element's relationship with the parent section element. As the style properties of the parent element changes, the style properties of the child element changes as well. Also, if the parent of the child element changes, its font size property changes as well." [0032]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao with Pandey's teachings because doing so would 

With respect to claim 18, Ferrao teaches,
A computer program product having a non-transitory computer-readable medium including computer program logic encoded thereon that, when performed on a controller of a development device causes the development device to:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 2 and 10, Ferrao teaches,
receiving, by the development device, enterprise domain information from an enterprise; - "A developer selects (STEP 300) a design model description to be opened, possibly by browsing a file system. The modeling environment verifies (STEP 301) if the developer is already connected and logged on to the model version repository. If that is not the case, the developer is authenticated (e.g., prompted with a logon window requiring his username and password (enterprise domain information))." [0168]; Fig. 13
accessing, by the development device, an ontology library based upon a correspondence between the enterprise domain information and an enterprise domain identifier associated with the ontology library; and - "Once the user is authorized by the model repository the modeling environment can either open a local version or the modeling environment retrieves a list of versions of the design model from the model repository for comparison with the information available within the model description being opened." [0168]; stores a username and an encrypted password (enterprise domain identifier) for authentication." [0117]
retrieving, by the development device, the ontology information associated with the enterprise domain from the ontology library. - "The process starts by retrieving a model description document 221 (ontology information) from the model repository 220 and providing that document 221 to the application generator 222." [0126]; Fig. 7. "Generally speaking, a model is a computerized representation in which each element in the representation corresponds to an element or concept in a given domain." [0007]

With respect to claims 3 and 11, Ferrao teaches,
wherein receiving ontology information associated with the enterprise domain comprises receiving ontology information associated with the enterprise domain where the semantic information is attached to the syntactic information. - "In one embodiment, the model description 102 document (ontology information) is structured using XML (eXtensible Markup Language)." [0058]. "As a demonstrative example, the XML below contains some elements that can be found in a model description document 102." [0089]. "Each "Attribute" is defined by: a name, which is unique to the "Entity"; an id that is virtually unique to the entire "Model" universe; and a data type that defines a constraint to the type of data that can be stored in the database column corresponding to the Attribute." [0094]. The various attributes (syntactic information and semantic information) are contained within the model description document.

With respect to claims 6 and 14, Ferrao teaches,
wherein the backend application is configured to generate a backend document, - "Once the executable program 109 (backend application) and the database 111 are available on the model processing system 99, respectively in the target application server system 108 and the relational database system 110, the application server system 108 can handle requests from end-users 107, for example, using a Hyper Text Transfer Protocol (HTTP) client 112, typically a Web Browser. This means that the elements in the model that denote the way end-users see and interact with the computer software system are generated as code, for example web pages (backend document) that are hosted in an application server system 108 and served via HTTP to a client 112." [0063]; the backend document including at least one syntactic attribute and at least one semantic attribute. - "The user navigation sub-model of FIG. 3 comprises two nodes 180 and 181 that represent two web pages, a first web page 180, called "List Persons" for listing "Person" entity data and a second web page 181 (backend document) called "Edit Person" for editing an individual record of "Person" entity data." [0075]; Fig. 3. Edit Person webpage 181 contains various attributes (Name, Age, City).

With respect to claims 7 and 15, Pandey teaches,
wherein the at least one semantic attribute of the backend document is derived from one or more of the at least one syntactic attribute. - "Some embodiments described herein provide a system to run a source program. The system receives a source program with derived variables and/or derived functions. The system first performs syntax and semantic analysis on the received source program, and subsequently generates executable code." (Abstract). "For instance, in a nested document, such as the one defined by XML or HTML (backend document), the style properties (for instance, font size) of a document element (for instance, a paragraph) may be derived from its parent element (for instance, a section). A document rendering system may look for the font size of the paragraph element in the data structure for the paragraph element. If the font size is not defined in the paragraph element, the document rendering system may search for the value of the font size in the parent element of the paragraph element. In this example, the font size of the paragraph element is defined within the context of the paragraph's element's relationship with the parent section element. As the style properties of the parent element changes, the style properties of the child element changes as well. Also, if the parent of the child element changes, its font size property changes as well." [0032]

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrao and Pandey, and in view of US 20150378871 A1- hereinafter "Asthana".

With respect to claims 4 and 12, Ferrao teaches,
identifying, by the development device, a metaprogramming tag - "For each design model, the model version repository 103 stores a model's global unique identifier; a version tag of the most recent version of the model used by the application generator 106 to create an executable program 109;" [0115]. "Once the user is authorized by the model repository the modeling environment can either open a local version or the modeling environment retrieves a list of versions of the design model from the model repository for comparison with the information available within the model description being opened." [0168]; Fig. 13; associated with each of the syntactic information and the semantic information; and - "In one embodiment, a model description document 102 has a root element called a "Model". The "Model" element contains a set of sub-elements (submodels) that may group the sub-models that These sub-models include: "Entities," "Structures," "ScreenFlows," and Actions" elements." [0089]. "In one embodiment, an "Entity" is defined by ...a version identifier that is used to support model version comparison, that is incremented whenever any of the "Entity" or "Attribute" attribute value is modified." [0093]
Ferrao et al. do not explicitly teach applying, by the development device, the metaprogramming engine to each of the corresponding metaprogramming tags for the syntactic information and semantic information to generate at least a portion of the backend application.
However, in analogous art for software development, Asthana teaches:
"As such, source code editor 102 may generate marked source code 114, which is a marked version of source code 110 with indications of one or more functions for which to disable optimized compilation. For instance, comments, tags, special characters, attributes, and/or other markings may be inserted and/or modified in marked source code 114 to indicate the one or more marked functions (syntactic information and semantic information)." [0059]; Fig. 1
"Compiler (metaprogramming engine) 104 is configured to receive and compile marked source code 114 to generate partially optimized machine code 116 (backend application)." [0060]; Fig. 1
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao and Pandey with Asthana's teachings because doing so would provide Ferrao/Pandey's system with the ability to perform debugging in an enhanced manner, as suggested by Asthana (Abstract).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrao and Pandey, and in view of US 20130167128 A1 - hereinafter "Iyer".

With respect to claims 5 and 13, Ferrao teaches,
wherein: receiving ontology information associated with the enterprise domain further comprises receiving, by the development device, ontology security information associated with the enterprise domain, - "A developer selects (STEP 300) a design model description to be opened, possibly by browsing a file system. The modeling environment verifies (STEP 301) if the developer is already connected and logged on to the model version repository. If that is not the case, the developer is authenticated (e.g., prompted with a logon window (security information) requiring his username and password)." [0168]; Fig. 13; the ontology security information including syntactic information and semantic information for defining a role of an end user of the server device; and - "A developer selects (STEP 300) a design model description to be opened, possibly by browsing a file system. The modeling environment verifies (STEP 301) if the developer is already connected and logged on to the model version repository. If that is not the case, the developer (role) is authenticated (e.g., prompted with a logon window requiring his username and password (syntactic information and semantic information)." [0168]; Fig. 13
Ferrao et al. do not explicitly teach applying the metaprogramming engine to the ontology information to generate the backend application comprises applying, by the development device, the metaprogramming engine to the ontology information and to the ontology security information to generate the backend application having an associated security application.

"The software development paradigm includes a compiling stage, a debugging stage, and a deploying stage. In the compiling stage, a compiler 320 (metaprogramming engine) ...executable on the computer 110 or another computer, compiles or translates the application 310 into client and server applications 332 (backend application), 334 (security application), which together form the executable application 330." [0029]; Fig. 3
"In the example shown in FIG. 5, the user authentication scenario is implemented in the client application portion 312 by invoking a server-side function "authenticate" of the server application portion 314 transparently in the client-side code...In the example shown, code of the server application portion 314 is held between the start tag "<mx:ServerScript>" (ontology information) and end tag "</mx:ServerScript>" (ontology information)...In this example, the client application portion 312 defines the username text input box (security information) and the password text input box (security information) and invokes the server-side function "authenticate" of the server application portion 314 (e.g., authenticate(un.text, pw.text)) by passing in the input received in the username text input box and the password text input box. Upon compilation, the compiler 320 resolves the invocation of the server-side function "authenticate" in the client application portion 312." [0042]; Fig. 5
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao and Pandey with Iyer's teachings because doing so would provide Ferrao/Pandey's system with the ability to facilitate the development of applications, as suggested by Iyer [0012].

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrao and Pandey, and in view of US 20050049995 A1 - hereinafter "Parkinson".

With respect to claims 8 and 16, Ferrao et al. do not explicitly teach,
wherein the at least one semantic attribute comprises, as a semantic attribute value, a nested document.
However, in analogous art for client server communications, Parkinson teaches:
"Template design is simplified by use of nested Dss-document-elements. For example, templates 200 and 300 include Dss-paired-elements using different DssItems start-tags. Each respective DssItems start tag has attribute-values specified by another (i.e., nested) Dss-document-element." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao and Pandey with Parkinson's teachings because doing so would provide Ferrao/Pandey's system with the ability to increase cost savings for web page design and maintenance, as suggested by Parkinson [0004].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrao and Pandey, and in view of US 20030065727 A1 - hereinafter "Clarke".

With respect to claim 17, Ferrao et al. do not explicitly teach,
wherein the server device is configured to: store the backend document in a database; and index the backend document based on at least one semantic attribute included in the backend document.

"Reply messages from message center 160 are translated by applications server 140 into a message format that can be presented to individual customers (step S.28). Reply messages may be translated in a number of different ways. For example, if customers are permitted to view reply message through a Web site, then applications server 160 may construct an HTML file to present the content of the reply message as part of a display screen generated by the customer's browser. Each HTML file may be indexed and stored in a database of applications server 140 according to customer identification information (customer name or ID, and/or customer account number)." [0048]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Ferrao and Pandey with Clarke's teachings because doing so would provide Ferrao/Pandey's system with the ability to facilitate secured messaging, as suggested by Clarke [0012].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192